1.Claims 9, 10, 14-19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 has been amended to recite that the plurality of recesses comprise a “plurality of linear slots”.  Hence, dependent claims 9, 10, 16-19 and 26 which recite “plurality of recesses” are indefinite in reciting a limitation that has already been further defined.  All occurrences subsequent to line 15 of claim 1 referring to “recesses” need to be changed to –linear slots—as last set forth in claim 1.  Further, in view of the amendment to claim 1, it is now indefinite how the protrusions of instant claims 14 and 15 can have substantially triangular cross sections and fit into a recess which is a linear slot.  Likewise, it is unclear how the recesses—or slots as should be claimed-- of instant claims 18 and 19 can have a substantially triangular cross section when they are linear slots.  Clarification is required as to these recitations.  
2.Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new rejection.  While arguments with respect to the art rejection are persuasive, in view of the amendments to claim 1, 112 issues now exist as set forth in paragraph 1, supra.  Since the outstanding 112 rejections are a result of the amendment to claim 1, the action has been made final.  An obviation of the 112 issues would place the application in condition for allowance.  
3.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742